OFFICER AUTOMOBILE


ALLOWANCE POLICY

Revisions Effective: April 1, 2002


SBC COMMUNICATIONS INC. (SBC)


OFFICER AUTOMOBILE ALLOWANCE POLICY


GENERAL

It is the policy of SBC to provide eligible employees ("Officers") with a
monthly automobile allowance ("Allowance") to be used by the Officer toward the
furnishing of an automobile for use on an unrestricted basis in conducting the
business affairs of the officer's SBC company and for personal use.



EFFECTIVE DATE

Commencing October 1, 1993, no new lease agreements shall be entered into
pursuant to the SBC Policy on Company Automobiles for Executives. Following the
expiration of an Officer's then outstanding three-year lease agreement, the
Allowance shall commence. As an alternative to waiting for the expiration of the
existing lease before receiving the Allowance, the Officer may elect to
independently negotiate with the lessor to purchase the vehicle or the Officer
may take the lease on assignment from the lessor by paying the transfer fee or
through a negotiated arrangement with the lessor. If the Officer elects one of
the above alternatives, the lessor must agree in writing to release the SBC
companies from all obligations under the lease. The Allowance will commence
beginning with the month following the full satisfaction by the Officer of the
SBC company's lease obligations, including any transfer fee obligations.



ELIGIBILITY

Eligible employees shall include all active Officers and other executives as may
be approved by the Senior Executive Vice President-Human Resources ("SEVP-HR").
Other executives refers to grandfathered senior managers only, unless otherwise
determined by the SEVP-HR.


Notwithstanding the foregoing, the SEVP-HR may, from time to time, exclude any
Employee or group of Employees from being deemed an "Eligible Employee" under
this Plan.



ALLOWANCES

Each Officer, commencing on or after August 1, 1998, as applicable, will receive
an allowance according to a schedule.

The allowance covers the use of an automobile, liability insurance coverage, and
all applicable title, taxes and license fees.



VEHICLE SELECTION

Each Officer must designate a four-door automobile no more than 5 years old
which is appropriate for business usage as the automobile to which this policy
applies.



INSURANCE

Each Officer shall maintain liability insurance on the designated automobile
listing the Officer as the insured. The insurance shall have minimum limits of
$250,000/$500,000/$100,000 split or $500,000 combined or the equivalent thereof,
effective with commencement of the allowance. This insurance shall cover both
business and personal use.



FUEL

Each Officer will be provided with one or more credit cards to be used for the
purchase of fuel for the designated vehicle only. The expense of the fuel
purchased will be paid by the Officer's SBC company. Current mileage should be
noted on the credit card receipt (if available). Officers shall not be eligible
for mileage reimbursement for company business. If the Officer's parking space
is on a motor pool lot that has a bulk fuel tank and attendants, arrangements
can be made for fueling.



MAINTENANCE

During the warranty period, all maintenance and repair work will be performed by
a manufacturer's franchised dealer that will honor the warranty. General
maintenance not covered by warranty (e.g., tires, batteries, brakes, etc.) will
be provided through the Officer's SBC company for vehicles with less than
100,000 miles. Personal services such as car washes (up to two per week) and
detailing (once per year) shall be considered maintenance and will be paid by
the Officer's SBC company; such personal services may also be provided by motor
pool attendants if available.



PARKING

A parking space will be provided by the Officer's SBC company at the Officer's
office location.



OTHER

The Officer will be responsible for the personal payment of all traffic
citations (including parking fines, towing charges and similar costs associated
with illegal parking) incurred while on company business or during personal use.



TAXES

For tax purposes, the automobile allowance plus all fuel and maintenance costs
will be considered personal and included as income. All fuel and maintenance
amounts which are included as income will be grossed up at appropriate tax
rates. None of the above amounts will be included in base salary for purposes of
benefit or other compensation determinations.



ADMINISTRATION

The SEVP-HR shall administer the policy and shall be responsible for approving
any amendments consistent with the intent of the policy, including but not
limited to the minimum insurance limits or modifying the Monthly Allowance
Schedule then in effect.
